DETAILED ACTION
This communication is in response to Applicant’s amendment filed on January 06, 2022. Claims 13 and 14 have been cancelled, claims 1, 3-4, 6, 8, 11, 15-16 and 19 have been amended, and claims 21-22 have been added new. Claims 1-12 and 15-21 are pending and directed towards methods for MULTI-LINK WIRELESS COMMUNICATIONS CONNECTIONS. Examiner acknowledges Applicant’s amendment to specification and claims, and therefore withdraws the previous office action’s objections to the specification, the claims, and the 35 USC § 112 rejection. However, the rejection under 35 USC § 103 is maintained. The rejection is stated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  
As per claim 1, the first letter of the words defining the abbreviations (SSID) should be capitalized.  Appropriate correction is required.

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. § 103 rejection have been fully considered but they are not persuasive.
Applicant’s argues regarding independent claim 1, that none of the cited references teach the limitation “wherein the transmitter upper MAC logic entity is associated with a first service set identifier (SSID)” and particularly the primary reference Huang.

In Response:
Examiner respectfully disagrees with Applicant’s assertion. Given the broadest reasonable interpretation of the limitation, it is only about a multi-link upper MAC device such as an AP, configured with one or more Service Set Identifier SSID (Figure 2 illustrates example SSID configurations for a multi-link device (e.g., an AP). The multi-link device may be configured with one or more SSIDs. The particular multi-link device, for example, may be configured with one or more than one multi-link upper MAC entities, where each of the multi-link upper MAC entities may be associated with a unique SSID. Spec, para [0045]).
The limitation does not claim that each of the link of the multi-link device is associated or configured with a unique SSID. Therefore, the primary reference Huang in many places teaches that the Multi-Link Device MLD such as an AP configured with Basic Service Set Identifier BSSID (When two AP elements of an A MLD [multi-link device] have the same MAC address, the basic service set identifier (BSSID) of each AP element may be the same, and an Al field of each message, representing the broadcast address may be the same. Huang, para [0034]) (authorization parameters specified by the authentication server 206 or local configuration (e.g., including parameters such as the STA's authorized SSID). Huang, para [0079]) (After a PTK is generated, a PTKSA (PTK security association) may be generated, and may include the PTK; a pairwise cipher suite selector; a supplicant MAC address or STA's MAC address; an authenticator MAC address or BSSID. Huang, para [0080]) (After a GTK is generated, a GTKSA (GTK security association) may be generated, and may include a direction vector (e.g., indicating whether the GTK is used for transmit or receive); a group cipher suite selector, the GTK, the authenticator MAC address; key ID; authorization parameters specified by local configuration (e.g., including parameters such as the STA' s authorized SSID). Huang, para [0081])
Therefore, Huang teaches the limitation “wherein the transmitter upper MAC logic entity is associated with a first service set identifier (SSID)”

Applicant’s argues regarding independent claim 1, that none of the cited references teach the limitation “instantiating a second transmitter upper MAC logic entity for a second SSID” and the secondary reference Beck is silent with respect to the recited “upper MAC logic entity”

In Response:
           Examiner respectfully disagrees with Applicant’s assertion. Applicant argues that Huang does not teach the limitation of instantiating a second transmitter upper MAC logic entity for a second SSID. Examiner agrees with applicant on this part, and clearly mentioned that in the previous office action that the primary reference Huang does not explicitly teach this limitation, and incorporated the secondary reference Beck who teaches this limitation. 
	This limitation was explained in the specification only in para [0046] and is refereeing to using different SSIDs for multi-link upper MAC entities (While three SSIDs are illustrated, the multi-link device may be configured for any number of SSIDs. In at least one embodiment, a second transmitter upper MAC logic entity may be instantiated for a second SSID. Spec, para [0046]).
	The secondary reference Beck was argued of not teaching the limitation as a whole. However, Beck was cited to teach that multiple transmitters can transmit data over multiple paths while using different SSIDs (the client can, and sometimes does, replicate data over multiple paths temporarily allowing packet loss through multiple poor connection or through a break before make transition, e.g., from a first WiFi SSID, corresponding to a first WiFi AP, to a second WiFi SSID, corresponding to a second WiFi AP. Beck, para [0209]). While other cited reference teaches the upper MAC logic entity and the communication between multiple links (In multi-link communications, a multi-link device (MLD), also referred to as a multi-link logical entity (MLLE), may refer to a device that has more than one affiliated STA and that has a medium access control (MAC) layer (e.g., of a communication layer stack) service access point (SAP) to a logical link control (LLC), which may include a MAC data service. Huang, para [0031]) (After a PMK is generated, a PMKSA (PMK security association) may be generated. A PMKSA association is bidirectional, meaning that both parties may use the information in the security association for both sending and receiving. Huang, para [0079])
	 Therefore, the combination of Huang and Beck teach the limitation instantiating a second transmitter upper MAC logic entity for a second SSID.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-12 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. U.S. Patent Pub. No. 2021/0050999 A1 hereinafter (Huang) in view of Zhou et al. U.S. Patent Pub. No. 2018/0206174 A1 hereinafter (Zhou) and further in view of Beck U.S. Patent Pub. No. 2020/0008254 A1 hereinafter (Beck). 

As per claim 1, Huang teaches a method, comprising: 
establishing a multi-link security association between a transmitter upper media access control (MAC) logic entity of a transmitter and a receiver upper MAC logic entity of a receiver (In multi-link communications, a multi-link device (MLD), also referred to as a multi-link logical entity (MLLE), may refer to a device that has more than one affiliated STA and that has a medium access control (MAC) layer (e.g., of a communication layer stack) service access point (SAP) to a logical link control (LLC), which may include a MAC data service. Huang, para [0031]) (After a PMK is generated, a PMKSA (PMK security association) may be generated. A PMKSA association is bidirectional, meaning that both parties may use the information in the security association for both sending and receiving. Huang, para [0079]), the transmitter including a first transmitter link and a second transmitter link, the receiver including a first receiver link and a second receiver link (the first communication link may be between an AP device of an A MLD and a non-AP STA of a MLD. Huang, para [0180] Fig. 4B link 456) (establish a second communication link between a second device of the MLD and a second device of the other MLD. Huang, para [0181] Fig. 4B link 458),
wherein the transmitter upper MAC logic entity is associated with a first service set identifier (SSID) (When two AP elements of an A MLD [multi-link device] have the same MAC address, the basic service set identifier (BSSID) of each AP element may be the same, and an Al field of each message, representing the broadcast address may be the same. Huang, para [0034]).
	Even though Huang teaches establishing a security association between multi-link devices that has MAC layers, Huang does not explicitly teach that the security association is between the upper MAC layers of the multi-link devices. 
	However, Zhou teaches a security association between upper MAC layers of multi-link devices (Upper MAC layer 415 may provide a single-link interface to upper layers 405. For example, upper MAC layer 415 may perform management and security-related operations. Such a design may allow a single beacon from an AP 105 on a primary band to control multi-band STAs 115. Additionally or alternatively, the single upper MAC layer 415 may allow for a single association procedure to initiate the multi-link session. For example, an association procedure may be performed using a single link, but provide for capability information for multiple links, which may include the link that is being used for the association procedure. Zhou, para [0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Huang so that the security association is established between upper MAC layers of multi-link devices. One would be motivated to do so, to enhance the security of the system and protect the transmitted data via the links.
Huang does not explicitly teach instantiating a second transmitter upper MAC logic entity for a second SSID.
However, Beck teaches instantiating a second transmitter upper MAC logic entity for a second SSID (the client can, and sometimes does, replicate data over multiple paths temporarily allowing packet loss through multiple poor connection or through a break before make transition, e.g., from a first WiFi SSID, corresponding to a first WiFi AP, to a second WiFi SSID, corresponding to a second WiFi AP. Beck, para [0209]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Huang and Zhou to instantiating a second transmitter upper MAC logic entity for a second SSID. One would be motivated to do so, to enhance the connection of the system. (Beck, para [0209])

As per claim 2, Huang, Zhou and Beck teach the method of claim 1, further comprising: 
associating the first transmitter link with the first receiver link at a lower MAC level (A link 456 may be established between the AP 1 and the non-AP 1. Huang, para [0102] Fig. 4b link 456) (the MLD 402 may request a lower layer to transmit data or receive data from the lower layer. Huang, para [0100]); and
associating the second transmitter link with the second receiver link at the lower MAC level (a separate link 458 may be established between the AP 2 and the non-AP 2. Huang, para [0102] Fig. 4b link 458) (the MLD 402 may request a lower layer to transmit data or receive data from the lower layer. Huang, para [0100]).

As per claim 3,  Huang, Zhou and Beck teach the method of claim 2, wherein the first transmitter link type includes at least one of a 2.4GHz link, a 5GHz link, or a 6GHz link, wherein the first receiver link is a same type of link as the first transmitter link (Any of the user devices 120 (e.g., user devices 124, 126, 128), and AP(s) 102 may include any suitable radio and/or transceiver for transmitting and/or receiving radio frequency (RF) signals in the bandwidth and/or channels corresponding to the communications protocols utilized by any of the user device(s) 120 and AP(s) 102 to communicate with each other […] the radio component, in cooperation with the communications antennas, may be configured to communicate via 2.4 GHz channels (e.g. 802.11b, 802.11g, 802.11n, 802.11ax), 5 GHz channels (e.g. 802.11n, 802.11ac, 802.11ax). Huang, para [0070]).

As per claim 4, Huang, Zhou and Beck teach teach the method of claim 2, wherein an output of establishing the multi-link security association between the transmitter upper MAC logic entity and the receiver upper MAC logic entity comprises a mutually derived Pairwise Master Key (PMK) (the four-way handshake process 260 may include the supplicant device 202 of FIG. 2A and the authenticator device 204 of FIG. 2A. The four-way handshake process 260 may use an extensible authentication protocol over LANs (EAPOL) frame to establish pairwise and group keys. Huang, para [0078]) (After a PMK is generated, a PMKSA (PMK security association) may be generated. Huang, para [0079]).

As per claim 7, Huang, Zhou and Beck teach teach the method of claim 1, further comprising: 
providing first data to the first receiver link via the first transmitter link (The AP 1 may send a sequence of group-addressed messages (e.g., M1, M2, M3) over the link 606. Huang, para [0109]); and 
providing second data to the second receiver link via the second transmitter link (the AP 2 may send the same sequence of messages over the link 608. Huang, para [0109]).

As per claim 8, Huang, Zhou and Beck teach the method of claim 7, wherein the first data includes at least one of:
a frame (a management frame. Huang, Fig. 3B), a packet, a MAC Service Data Unit (MSDU) (transfer MAC service data units (MSDUs) between two STAs. Huang, para [0030]), an Aggregate MSDU (A-MSDU), or a MAC Protocol Data Unit (MPDU) (The portion 300 of a data unit may be an expanded CCMP MAC data unit (MPDU). Huang, para [0084]).

As per claim 9, Huang, Zhou and Beck teach the method of claim 7, further comprising assigning a first identifier to the first data and a second identifier to the second data (the portion 500 may be the AAD construction of a MPDU (e.g., M1 [first data] and M2 [second data] of FIG. 4B). The portion 500 may include a field check 502, A1 field 504 (e.g., destination address field), A2 field 506 (e.g., transmitter address field), an A3 field 508, a sequence counter (SC) field 510 [which is unique for each data unit]. Huang, para [0105])(the portion 300 may include a MAC header 302, a CCMP header 304 (e.g., eight octets), data 306 (e.g., the PDU--at least one octet), a MIC 308 (e.g., variable length), and a frame check sequence (FCS) [unique value for each data unit] 310 (e.g., four octets). The CCMP header 304 may include packet numbers (PNs). Huang, para [0085]).

As per claim 10, Huang, Zhou and Beck teach the method of claim 9, wherein the first identifier is assigned to the first data at a lower MAC level at the transmitter (The transmitter may reinitialize the sequence counter when the IGTK is refreshed. Huang, para [0094] [0150]).

As per claim 11, Huang, Zhou and Beck teach the method of claim 7, wherein providing first data to the first receiver link via the first transmitter link includes: 
constructing a multi-link MAC frame (The portion 300 of a data unit may be an expanded CCMP MAC data unit (MPDU). Huang, para [0084] Fig. 3A); 
Huang does not explicitly teach updating a MAC header to include a transmitter upper MAC logic entity identifier, a receiver upper MAC logic entity identifier, a per link Transmitter Address (TA), a per link Receiver Address (RA), a frame source address, and a Destination Address (DA).
However, Zhou teaches updating a MAC header to include a transmitter upper MAC logic entity identifier, a receiver upper MAC logic entity identifier, a per link Transmitter Address (TA), a per link Receiver Address (RA), a frame source address, and a Destination Address (DA) (transmission format 800 illustrates a subframe header 805 as including a destination address (DA) field 810 (which may also be referred to as a receiver address), a sender address (SA) field 815 (which may also be referred to as a transmitter address). Zhou, para [0098]) (each link may have a unique transmitter address (TA) and receiver address (RA). Zhou, para [0055]) (some MAC header fields may be link-specific. Zhou, para [0116])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Huang to updating a MAC header to include a transmitter upper MAC logic entity identifier, a receiver upper MAC logic entity identifier, a per link Transmitter Address (TA), a per link Receiver Address (RA), a frame source address, and a Destination Address (DA). One would be motivated to do so, to enhance the efficiency of the multi-link communication system.

As per claim 12, Huang, Zhou and Beck teach the method of claim 7, wherein providing first data to the first receiver link via the first transmitter link includes updating a frame control field to indicate a multi-link protocol version (portion 350 of a management frame, in accordance with one or more example embodiments of the present disclosure. The portion 350 may refer to broadcast/multicast integrity protocol (BIP) encapsulation. Huang, para [0092]) (A receiver may maintain a separate set of replay counters for any PTKSA, GTKSA, and protocol version value. Huang, para [0088]).

As per claim 21, Huang, Zhou and Beck teach the method of claim 1, wherein security information is shared between the first transmitter link and the first receiver link at a lower MAC level (After a PMK is generated, a PMKSA (PMK security association) may be generated. A PMKSA association is bidirectional, meaning that both parties may use the information in the security association for both sending and receiving. The PMKSA is used to create the PTKSA. PMKSAs have a certain lifetime. The PMKSA may include a PMKID that identifies the security association; an authenticator's or peer's MAC address (e.g., for multi-band RSNA, the MAC address is associated with the operating band in use when the PMKSA is established). Huang, para [0079]-[0083]) (the MLD 402 may request a lower layer to transmit data or receive data from the lower layer without having the knowledge of one or multiple links. Huang, para [0100]).

As per claim 22, Huang, Zhou and Beck teach the method of claim 1, wherein data is to be exchanged between the first transmitter link and the first receiver link at a lower MAC level (the MLD 402 may request a lower layer to transmit data or receive data from the lower layer without having the knowledge of one or multiple links. Huang, para [0100]).

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. U.S. Patent Pub. No. 2021/0050999 A1 hereinafter (Huang) in view of Zhou et al. U.S. Patent Pub. No. 2018/0206174 A1 hereinafter (Zhou)

As per claim 15, Huang teaches a method, comprising: 
establishing a multi-link security association between a transmitter upper Media Access Control (MAC) logic entity and a receiver upper MAC logic entity(In multi-link communications, a multi-link device (MLD), also referred to as a multi-link logical entity (MLLE), may refer to a device that has more than one affiliated STA and that has a medium access control (MAC) layer (e.g., of a communication layer stack) service access point (SAP) to a logical link control (LLC), which may include a MAC data service. Huang, para [0031]) (After a PMK is generated, a PMKSA (PMK security association) may be generated. A PMKSA association is bidirectional, meaning that both parties may use the information in the security association for both sending and receiving. Huang, para [0079]), the transmitter including a first transmitter link and a second transmitter link, the receiver including a first receiver link and a second receiver link (the first communication link may be between an AP device of an A MLD and a non-AP STA of a MLD. Huang, para [0180] Fig. 4B link 456) (establish a second communication link between a second device of the MLD and a second device of the other MLD. Huang, para [0181] Fig. 4B link 458); 
receiving, at the first receiver link, first data from the fist transmitter link via a lower MAC layer (The AP 1 may send a sequence of group-addressed messages (e.g., M1, M2, M3) over the link 606. Huang, para [0109]) (the MLD 402 may request a lower layer to transmit data or receive data from the lower layer without having the knowledge of one or multiple links. Huang, para [0100]); and 
receiving, at the second receiver link, second data from the second transmitter link (the AP 2 may send the same sequence of messages over the link 608. Huang, para [0109]).
	Even though Huang teaches establishing a security association between multi-link devices that has MAC layers, Huang does not explicitly teach that the security association is between the upper MAC layers of the multi-link devices. 
	However, Zhou teaches a security association between upper MAC layers of multi-link devices (Upper MAC layer 415 may provide a single-link interface to upper layers 405. For example, upper MAC layer 415 may perform management and security-related operations. Such a design may allow a single beacon from an AP 105 on a primary band to control multi-band STAs 115. Additionally or alternatively, the single upper MAC layer 415 may allow for a single association procedure to initiate the multi-link session. For example, an association procedure may be performed using a single link, but provide for capability information for multiple links, which may include the link that is being used for the association procedure. Zhou, para [0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Huang so that the security association is established between upper MAC layers of multi-link devices. One would be motivated to do so, to enhance the security of the system and protect the transmitted data via the links.

As per claim 16, Huang and Zhou teach the method of claim 15, wherein the first data includes at least one of:
a frame (a management frame. Huang, Fig. 3B), a packet, a MAC Service Data Unit (MSDU) (transfer MAC service data units (MSDUs) between two STAs. Huang, para [0030]), an Aggregate MSDU (A-MSDU), or a MAC Protocol Data Unit (MPDU) (The portion 300 of a data unit may be an expanded CCMP MAC data unit (MPDU). Huang, para [0084]).

As per claim 17, Huang and Zhou teach the method of claim 16, further comprising: receiving a first identifier that is associated with the first data and a second identifier that is associated with the second data (the portion 500 may be the AAD construction of a MPDU (e.g., M1 [first data] and M2 [second data] of FIG. 4B). The portion 500 may include a field check 502, A1 field 504 (e.g., destination address field), A2 field 506 (e.g., transmitter address field), an A3 field 508, a sequence counter (SC) field 510 [which is unique for each data set]. Huang, para [0105]).

As per claim 18, Huang and Zhou teach the method of claim 17, further comprising performing a reorder operation (Replay detection may complete after a receiver reordering operation is performed if block-ACK mode is used. Huang, para [0086]). Huang does not explicitly teach that the reordering operation comprising: determining, using the first identifier and the second identifier, that the first data was expected to arrive before the second data; determining that the second data arrived at the receiver before the first data; and reordering the first data and the second data to place the first data before the second data.
However, Zhou teaches determining, using the first identifier and the second identifier, that the first data was expected to arrive before the second data (identifying, for each data unit of the first set of data units, one of a first set of sequence numbers for the first set of data units […], for each data unit of the second set of data units, one of a second set of sequence numbers. Zhou, para [0029]); 
determining that the second data arrived at the receiver before the first data (a device may receive packets associated with a single traffic flow over multiple links and need to reorder the packets to successfully decode the transmitted information [in which data were received in the wrong order]. Zhou, para [0045]); and 
reordering the first data and the second data to place the first data before the second data (reordering the first set of data units and the second set of data units based at least in part on the identified first set of sequence numbers and the identified second set of sequence numbers to generate the single data message. Zhou, para [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Huang to add the steps of determining, using the first identifier and the second identifier, that the first data was expected to arrive before the second data; determining that the second data arrived at the receiver before the first data; and reordering the first data and the second data to place the first data before the second data. One would be motivated to do so, to improve aggregation communication and reduce latency. (Zhou, para [0045])

As per claim 19, Huang and Zhou teach the method of claim 17, further comprising performing a replay check at the lower MAC level at the receiver (to address replay detection for usage of PTK and GTK, PNs may be used. The PNs (e.g., including at least eight bits each) may be used for replay detection. STAs may drop MPDUs based on a PN. There may be a replay counter for each PTKSA and GTKSA. There may be a separate replay counter for a traffic identifier (TID) when the STA supports the TID. Huang, para [0086]).

As per claim 20, Huang and Zhou teach the method of claim 16. Huang does not explicitly teach wherein a first replay check is performed for the first data that is received via the first receiver link, wherein a second replay check is performed for the second data that is received via the second receiver link.
However, Zhou teaches a first replay check is performed for the first data that is received via the first receiver link, wherein a second replay check is performed for the second data that is received via the second receiver link (at the receiver side, shim layer 730 may reorder decoded MPDUs based on the common SN and FN, may perform a replay check based on the common PN, and may perform de-fragmentation based on the common SN and FN. The operations at lower Tx MACs 715 (e.g., and lower Rx MACs 725) may be based on the per-link SN, per-link FN, and per-link PN. Zhou, para [0094]) (allocating a PN after allocating to a given link 1065 may force a receiving device to perform a replay check per-link. Zhou, para [0113])(wireless device 1305-b may transmit a BA based at least in part on a replay check (e.g., a review) of the reordered first set of data units and the second set of data units. Zhou, para [0132]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Huang to add the steps of determining, using the first identifier and the second identifier, that the first data was expected to arrive before the second data; determining that the second data arrived at the receiver before the first data; and reordering the first data and the second data to place the first data before the second data. One would be motivated to do so, to enhance the security of the system and prevent replay attacks.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. U.S. Patent Pub. No. 2021/0050999 A1 hereinafter (Huang) in view of Zhou et al. U.S. Patent Pub. No. 2018/0206174 A1 hereinafter (Zhou) and further in view of Beck U.S. Patent Pub. No. 2020/0008254 A1 hereinafter (Beck) and further in view of Cariou et al. U.S. Patent Pub. No. 2018/0184428 A1 hereinafter (Cariou). 

As per claim 5, Huang and Zhou teach the method of claim 4, wherein the first transmitter link is associated with the first receiver link at the lower MAC level with a Pairwise Transient Key Security Association (PTKSA) (The PMKSA is used to create the PTKSA. Huang, para [0079]) (After a PTK is generated, a PTKSA (PTK security association) may be generated, and may include the PTK; a pairwise cipher suite selector; a supplicant MAC address or STA's MAC address; an authenticator MAC address or BSSID; and a Key ID […] the PTKSA may include R1KH-ID, S1KH-ID, and PTKName. Huang, para [0080]) (a pairwise transient key (PTK) may be a unique key used to encrypt traffic between devices (e.g., a STA and an access point--AP). Huang, para [0028])
Huang does not explicitly teach that the PTKSA is created using a four-way key exchange using the PMK, a first transmitter link nonce, a first receiver link nonce, a first transmitter link address, and a first receiver link address.
However, Cariou teaches the PTKSA is created using a four-way key exchange using the PMK, a first transmitter link nonce, a first receiver link nonce, a first transmitter link address, and a first receiver link address (A four-way handshake is used to establish another key called the Pairwise Transient Key (PTK). The PTK is generated by concatenating the following attributes: PMK, AP nonce (ANonce), STA nonce (SNonce), AP MAC address, and STA MAC address. Cariou, Para [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Huang so that PTKSA is created using a four-way key exchange using the PMK, a first transmitter link nonce, a first receiver link nonce, a first transmitter link address, and a first receiver link address. One would be motivated to do so, to enhance the security of the system and protect the transmitted data via the links.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. U.S. Patent Pub. No. 2021/0050999 A1 hereinafter (Huang) in view of Zhou et al. U.S. Patent Pub. No. 2018/0206174 A1 hereinafter (Zhou) and further in view of Beck U.S. Patent Pub. No. 2020/0008254 A1 hereinafter (Beck) and further in view of Korus et al. U.S. Patent Pub. No. 2008/0031155 A1 hereinafter (Korus). 

As per claim 6, Huang, Zhou and Beck teach the method of claim 4, wherein the first transmitter link is associated with the first receiver link at the lower MAC level with a Group Transient Key Security Association (GTKSA) that is derived during a four-way key exchange … at the lower MAC level and between the first transmitter link and the first receiver link (for transmissions using GTK, one option to allow for different encryption methods across the different links is to use different GTKs for the different links. A four-way handshake process between MLDs may be used to deliver the respective GTK in different links. A group key handshake may be used to deliver the respective GTK in different links. Huang, para [0048]) (After a GTK is generated, a GTKSA (GTK security association) may be generated. Huang, para [0081]) 
Huang does not explicitly teach that GTKSA established using a two-way key exchange.
However, Korus teaches GTKSA established using a two-way key exchange (a group transient key (GTK) which is derived during an 802.11i 2-way handshake. Korus, para [0041]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Huang so that the GTKSA established using a two-way key exchange. One would be motivated to do so, to enhance the security of the system and protect the transmitted data via the links.


Related Prior Art
The following references have been considered relevant by the examiner: 
A.  Ho et al. US 2021/0100051 A1 directed to security for multi-link operation in a wireless local area network.
B. Qi et al. US 2011/0154038 A1 directed to a method for negotiating the use of multi-link ciphering and for the generation of unique keys for each of the links using a single 4-way handshake protocol exchange
C. Liu et al. US 2010/0332822 A1 directed to a network device includes a first physical layer (PHY) module operates in a first frequency band, a second physical layer (PHY) module operate in a second frequency band, and a security module that establish security for the first frequency band responsive to the network device operating in the first frequency band, and for the second frequency band prior to the network device switching operation from the first frequency band to the second frequency band.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted

/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492